t c memo united_states tax_court john h schoppe petitioner v commissioner of internal revenue respondent docket no filed date john h schoppe pro_se inga c plucinski for respondent memorandum findings_of_fact and opinion swift judge respondent determined against petitioner deficiencies for the six years in issue and additions to tax for failure_to_file failure to pay and failure to make estimated_tax payments as follows additions to tax1 year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1to be computed in the rule calculation the primary issue for decision is whether petitioner has adequately substantiated deductions claimed for business_expenses findings_of_fact some of the facts have been stipulated and are so found petitioner i sec_68 years old and resides in utah in spite of years of poor health and illness namely liver disease and degenerative arthritis for many years petitioner has been actively and primarily engaged as a sole_proprietor in a number of real_estate related activities and petitioner has held various business licenses petitioner was a real_estate agent 1all section references are to the internal_revenue_code applicable to the years in issue and all rule references are to the tax_court rules_of_practice and procedure broker consultant appraiser and an instructor of real_estate licensing classes as well as a financial planner and an insurance agent petitioner was engaged full time in his various real_estate related and other activities generally six days a week at least for some of the years before us petitioner owned some rental property petitioner kept track of expenses_incurred each day on a calendar for each year on which he would make only vague notations of the amounts and payees relating to the expenses eg dollar_figure ho jo also on the calendar petitioner would make brief notations of his automobile or truck mileage driven each day generally neither on his calendar nor anywhere else would petitioner note or describe the business_purpose for his expenses and mileage although available at the trial and referenced on direct and cross-examination of petitioner none of petitioner’s calendars applicable to through was offered into evidence although it is not completely clear from the record regarding petitioner’s banking practices it appears that petitioner maintained one checking account into which he deposited income from his real_estate related activities and out of which petitioner paid the bulk of his business and personal expenses petitioner did not timely file federal_income_tax returns for the years in issue also except for small amounts of federal_income_tax withheld from wages he received in two of the years in issue petitioner did not pay and has not paid any federal_income_tax for the years in issue on audit respondent summoned petitioner’s bank records on the basis of deposits into petitioner’s bank accounts to calculate his unreported real_estate related_income and third-party information to calculate petitioner’s unreported wages and under authority of sec_6020 respondent prepared for petitioner substitutes for returns and notices of deficiency and charged petitioner with the following income income from big_number real_estate dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure wages big_number big_number unemployment --- --- compensation big_number --- big_number big_number social_security --- --- --- total big_number big_number big_number big_number big_number big_number --- --- --- --- big_number --- 1per respondent’s stipulation the above amounts for represent some adjustments to the audit determination in preparing the substitutes for returns because of lack of substantiation by petitioner respondent allowed petitioner no business_expense deductions against the real_estate related_income charged to petitioner for each year respondent did allow petitioner a standard_deduction and a personal_exemption on date petitioner finally submitted to respondent documents that petitioner claims represent his federal_income_tax returns for through for each of the years in issue except petitioner’s untimely tax returns show total real_estate related_income close to the amount of income respondent charged to petitioner in the substitutes for returns and in the notices of deficiency however petitioner’s untimely and federal_income_tax returns also show substantial business_expenses that offset the reported real_estate related_income and reflect net business_losses petitioner’s untimely and federal_income_tax returns show net_income from his real_estate related activities of dollar_figure and dollar_figure respectively but itemized_deductions and a personal_exemption offset the reported income for each year respondent has not processed petitioner’s untimely federal_income_tax returns and respondent has not allowed petitioner any of the claimed business_expense or itemized_deductions reflected on petitioner’s untimely federal_income_tax returns 2for respondent charged petitioner with dollar_figure in real_estate related_income petitioner’s untimely federal_income_tax return reflected total real_estate related_income of dollar_figure opinion gross_income includes all income from whatever source sec_61 see also 504_us_229 the definition of gross_income under the internal_revenue_code sweeps broadly bank_deposits are considered prima facie evidence of income the taxpayer bears the burden of establishing that such deposits were derived from nontaxable sources 204_f3d_1228 9th cir aff’g tcmemo_1998_121 see also 102_tc_632 4_fedappx_673 10th cir at trial petitioner did not seriously challenge respondent’s determinations of income and no credible_evidence suggests errors in respondent’s income determinations for each year in issue petitioner now claims however that the amounts of the business_expense and itemized_deductions shown on his untimely federal_income_tax returns for through should be allowed 3respondent does acknowledge minor adjustments that need to be made to respondent’s income determinations those adjustments are to be made in the rule calculation generally determinations made by respondent in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving otherwise see rule a 290_us_111 specifically with regard to claimed business_expense and itemized_deductions the taxpayer bears the burden_of_proof by a preponderance_of_the_evidence see rule a 503_us_79 292_us_435 the taxpayer’s burden includes the burden of substantiation 65_tc_87 aff’d per curiam 540_f2d_821 5th cir and a tax_return is not itself evidence of a taxpayer’s correct income or allowable expenses taylor v commissioner tcmemo_2009_235 citing 103_tc_428 petitioner states that his business activities were atypical that his business_expenses and itemized_deductions fully offset his income and that he does not owe any federal_income_tax petitioner testified about and described some of his business_expenses petitioner states that because he was confident he owed no federal_income_tax and was willing to forfeit to the government tax refunds he 4for obvious reasons no shift in the burden_of_proof in this case is appropriate see sec_7491 claims he was owed for at least some of the years in issue petitioner did not worry about and did not timely file federal_income_tax returns for through petitioner complains that respondent’s audit and trial representatives steamrolled him and refused to accept the obvious business nature of all of his activities and that respondent summarily rejected expenses shown on his calendars and reflected by checks and credit card charges petitioner claims that essentially all of his expenses represent business_expenses in response to the court’s suggestion at trial an effort was made to reach a settlement as to an estimated percentage of petitioner’s real_estate income that would be treated as business_expenses petitioner however would have none of it petitioner emphatically refers to the financial status of his various activities as minus minus in the hole petitioner notes that most real_estate people pay their agents a commission of around but insists that his business activities are not reflected by the norm that his business model is odd that he is an enigma and that of his real_estate related_income was passed on as commission expenses to six or seven independent real_estate agents that assisted him at trial petitioner also suggested that some of the amounts deposited into his bank accounts and treated by respondent as real_estate income constituted nontaxable funds he received as loans from his commission agents in order to provide him cashflow when his business was slow at trial however petitioner did not call any of his commission agents as a witness he did not identify any of the checks he allegedly wrote as commission checks and he did not identify any of the specific amounts deposited into his bank accounts over the years as nontaxable loans received on cross-examination about the business or personal nature of expenses shown on his calendars and in his check register petitioner stated bluntly so if it’s business or personal it’s still a cost and it’s mostly business because this is business testifying about the business or personal nature of a number of dollar_figure overdraft charges petitioner stated in my mind if i’m overdrawn it’s because i don’t have income from my business so if it’s not income it’s a business_expense asked at trial to explain some of the items making up the business travel expense deductions shown on his untimely federal_income_tax returns petitioner described among other items a date visa credit card charge as payment for a business luncheon but petitioner then acknowledged that the dollar_figure expense was in payment for lift tickets at snow basin a popular utah ski resort authority exists for a court to estimate a taxpayer’s business_expenses where a reasonable basis therefor exists see 39_f2d_540 2d cir business_expenses subject_to sec_274 eg entertainment and away-from-home meal and lodging_expenses however may not be estimated see sec_280f 50_tc_823 aff’d per curiam 412_f2d_201 2d cir but for the reasonable-basis and sec_274 limitations on the authority under cohan to estimate a taxpayer’s deductible business_expenses we would be inclined to attempt an estimate of petitioner’s allowable business_expenses however because of the difficulty on the record before us of knowing with any confidence the correct nature of petitioner’s expenses and because of the significant portion of petitioner’s claimed expenses that appears to be subject_to sec_274 we decline to make any estimate under cohan of petitioner’s deductible business_expenses other than one charitable_contribution_deduction of dollar_figure petitioner has not substantiated any of the claimed itemized_deductions conclusion for through we sustain respondent’s determinations of the amounts of petitioner’s income and wages and petitioner is not entitled to any of the business_expense deductions claimed on his untimely federal_income_tax returns with one exception petitioner has not substantiated any of the alleged itemized_deductions claimed on his untimely federal_income_tax returns the claimed itemized_deductions are not allowed and petitioner is entitled to a standard_deduction for each year accordingly we sustain respondent’s deficiency determination against petitioner for each of the years involved herein subject_to adjustments respondent has agreed to because we have sustained respondent’s deficiency determinations against petitioner respondent has met his burden of production with regard to each of the additions to tax respondent determined against petitioner see sec_7491 petitioner has established neither reasonable_cause nor lack of willful neglect with regard to the federal_income_tax deficiencies that we today sustain for each year in issue we sustain respondent’s imposition of the sec_6651 and and additions to tax for late filing of his tax returns for late payment of his federal_income_tax liabilities and for underpayment of his annual estimated_tax liability see 127_tc_200 aff’d 521_f3d_1289 10th cir 75_tc_1 decision will be entered under rule
